Citation Nr: 0938804	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  05-16 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a stomach disorder.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1970 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri, denying the claims currently on appeal.  

These claims were previously remanded by the Board in a June 
2007 opinion for additional evidentiary development.  Such 
development has taken place and appellate review may now 
proceed.  


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
Veteran's right knee disorder did not manifest during, or as 
a result of, his military service.  

2.  The preponderance of the evidence demonstrates that the 
Veteran's stomach disorder did not manifest during, or as a 
result of, his military service.  

3.  The Veteran does not have a currently diagnosed 
psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a right knee disorder have not been met.  
38 U.S.C.A §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).  

2.  The criteria for establishing entitlement to service 
connection for a stomach disorder have not been met.  
38 U.S.C.A §§ 1101, 1131, 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).  

3.  The criteria for establishing entitlement to service 
connection for an acquired psychiatric disorder have not been 
met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 4.9 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2004 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Even though the 
Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned), because the claims are being denied, any question 
as to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in June 2009, and VA has obtained these records 
as well as the records of the Veteran's outpatient treatment 
with VA.  Copies of the Veteran's private medical records 
have also been incorporated into the evidence of record.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as a psychosis or 
arthritis, becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Right Knee Disorder

The Veteran contends that he is entitled to service 
connection for a right knee disorder.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran's right knee disorder was incurred after his 
separation from active duty and is not related to his 
military service.  As such, service connection is not 
warranted.  

The Veteran's service treatment records demonstrate that he 
was not diagnosed with a chronic disorder of the right knee 
during his active military service.  A November 1970 
treatment record indicates that the Veteran was complaining 
of recurrent "popping" in both of his knees with a 
sensation of giving way and effusion.  The examining 
physician concluded that the Veteran had full range of motion 
and X-rays showed the knees to be within normal limits.  The 
record does not contain any evidence of follow-up treatment, 
and according to the Veteran's April 1972 separation 
examination, his lower extremities were normal.  The Veteran 
also indicated that he was in good health upon separation and 
there was no diagnosis of a right knee disorder.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service treatment records demonstrate that 
the Veteran has not suffered from chronic symptomatology 
related to his right knee disorder since his separation from 
active duty.  The first evidence of right knee complaints of 
record is from 1980.  According to a September 1980 private 
treatment record, the Veteran hurt his right knee in a 
motorcycle accident approximately 3 weeks earlier.  A June 
1989 VA examination notes that the Veteran was in a 
motorcycle accident in 1980 that required reconstructive 
surgery of the right knee some four to five months later.  A 
May 1996 VA joint examination notes that the Veteran injured 
his right knee in 1980 and had a complete anterior cruciate 
ligament (ACL) repair.  On VA examination in February 1999, 
the assessment was residuals of surgery of the right knee 
approximately ten years earlier with degenerative arthritis 
in the right knee.  There is no evidence of chronic right 
knee complaints prior to the motorcycle accident of 1980.  

The Veteran was afforded a VA examination of the right knee 
in June 2009.  The examiner reviewed the Veteran's medical 
records and performed a physical examination.  Among other 
things, degenerative changes in the knee was diagnosed.  The 
examiner concluded that it was less likely than not that the 
Veteran's right knee arthritis was caused by or a result of 
his in-service complaints.  The examiner based this opinion 
on the fact that examination of the Veteran's knee in service 
was negative at the time of his complaints.  Additionally, 
there was no problem noted during the 1972 separation 
examination and there was no evidence of a right knee problem 
until the Veteran injured it in a motorcycle accident in 
1980.  The examiner found no nexus of the right knee to 
military service.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a right 
knee disorder.  The Veteran's in-service treatment records 
indicate that the Veteran did not have a chronic right knee 
disorder upon separation.  In fact, the first medical 
evidence of record of a chronic disability is from 1980 when 
the Veteran tore his ACL in a motorcycle accident; and 
arthritis was clearly not diagnosed within a year of the 
Veteran's separation from service.  The June 2009 VA examiner 
concluded that there was no nexus between the Veteran's 
current right knee disability and his military service, but 
instead noted that the first post-service evidence of a knee 
disorder was the Veteran's motorcycle accident.  Therefore, 
the preponderance of the evidence demonstrates that the 
Veteran's right knee disability did not manifest during, or 
as a result of, his military service.  

The Board recognizes that the Veteran believes that he is 
entitled to service connection for a right knee disorder.  
However, there is no competent evidence of record suggesting 
that the Veteran's right knee disorder is in any way related 
to his military service.  The Board notes that the Veteran 
has testified as to an etiological relationship.  However, as 
a layperson, he is not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Therefore, the Board does not find 
the Veteran's etiological opinion to be sufficiently 
probative to outweigh the competent medical opinion of the 
June 2009 VA examiner.  

The Veteran's opinion as to etiology is also contradicted by 
the evidence of record.  The record does not contain any 
evidence of a chronic right knee disorder until the Veteran's 
motorcycle accident of 1980.  Furthermore, numerous treatment 
records since 1980 relate the Veteran's current knee problems 
to his 1980 motorcycle accident.  Therefore, the Board does 
not find the Veteran's testimony as to etiology to be 
credible in this case.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a right knee disorder must be 
denied.

Stomach Disorder

The Veteran contends that he is entitled to service 
connection for a stomach disorder.  However, the 
preponderance of the evidence demonstrates that the Veteran's 
current stomach complaints are not related to his military 
service.  As such, service connection is not warranted.  

The Veteran's service treatment records demonstrate that the 
Veteran did not suffer from a chronic stomach disorder during 
his military service.  According to a May 1971 treatment 
record, the Veteran was complaining of epigastric pain.  The 
Veteran again complained of stomach pain in June 1971.  It 
was noted that the Veteran had vomited a couple of times but 
he had no diarrhea.  There is no evidence of additional 
treatment for stomach complaints after June 1971.  According 
to the Veteran's April 1972 separation examination, his 
abdomen and viscera were normal and the Veteran reported 
being in good health.  No disorder of the digestive system 
was diagnosed at this time.  Therefore, the evidence does not 
suggest that the Veteran suffered from a chronic 
gastrointestinal disorder during his military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service treatment records do not demonstrate that 
the Veteran has suffered from chronic symptomatology since 
his separation from active duty.  A VA treatment record from 
December 1986 notes that the Veteran was complaining of 
indigestion over an extended period of time.  The Veteran 
described it as a sense of discomfort without pain or nausea.  
The Veteran was subsequently afforded a VA examination in 
June 1989, and examination of the abdomen revealed it to be 
flat, soft, nontender and with no palpable organomegaly.  
Bowel sounds were also noted to be normal at this time.  
Therefore, the Veteran's December 1986 complaints appear to 
have been acute and transitory, as there was no evidence of 
this upon examination in June 1989.  

The next evidence of stomach complaints is an upper 
gastrointestinal (GI) endoscopy that was performed in 
November 1993.  The Veteran was being treated for meat 
impaction in the esophagus.  The endoscopy revealed reflux 
esophagitis.  The Veteran was later hospitalized from March 
1999 through April 1999 for a peptic ulcer with perforation.  
The hospitalization record indicates that the Veteran had a 
sudden onset of severe epigastric pain that morning with no 
previous history of similar pain.  A computed tomography (CT) 
scan was performed which revealed free air and inflammation 
around the stomach.  Further examination revealed a 
perforated pyloric channel ulcer which was operated on and 
closed at this time.  

In February 2000, a double contrast barium enema was 
administered on the Veteran, revealing diverticulosis of the 
colon.  In March 2000, the Veteran was found to have a large 
hiatal hernia with demonstrable reflux.  Surgery was 
performed in August 2000 to repair what was referred to as a 
ventral hernia.  The Veteran was also found to have bleeding 
from the rectum in August 2001 and a colonic polyp in 
September 2001  

In July 2002, the Veteran was seen with complaints of 
abdominal pain.  The examining physician noted performing a 
colonoscopy in September 2001 that was overall unremarkable, 
and concluded that the Veteran's abdominal pain was not of a 
digestive nature, but instead, likely due to radiculopathy 
from his lumbar spine disorder.  

In February 2003, the Veteran was noted to have chronic 
abdominal pain.  A diagnosis of gastroesophageal reflux 
disease (GERD) was also noted at this time, and again, in 
July 2003.  An abdominal CT was performed in May 2004, which 
was interpreted to reveal a very minimal adynamic ileus with 
no significant abnormality or soft tissue mass.  

The record contains a letter from a VA physician with the 
initials RS from October 2007.  According to Dr. S, the 
Veteran had been seen by multiple specialists with complaints 
of chronic abdominal pain.  Dr. S noted that extensive GI 
work-ups had revealed no obvious cause for his pain.  Also, 
an esophagogastroduodenoscopy (EGD) performed in March 2004 
was normal, aside from a hiatal hernia, and multiple 
colonoscopies performed in September 2001, September 2004, 
September 2005 and April 2007 were all normal.  Finally, Dr. 
S noted that the Veteran had an abdominal CT in July 2005 
that was essentially normal.  Dr. S concluded that the 
Veteran had chronic pain syndrome.  

Subsequent VA treatment records indicate that the Veteran has 
continued to seek treatment for abdominal pain.  The Veteran 
was afforded a VA examination of the digestive system in June 
2009.  The Veteran reported daily epigastric pain with 
frequent nausea.  However, it was noted that there was no 
history of vomiting or diarrhea.  After examining the Veteran 
and reviewing his medical history, the examiner concluded 
that it was less likely than not that the Veteran's current 
gastrointestinal complaints were related to his military 
service.  The examiner based this opinion on the fact that 
the Veteran's in-service abdominal complaints in 1971 
appeared to be acute and transitory because there was no 
evidence of chronicity and the Veteran's separation 
examination was negative for any indication of a GI illness.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a 
gastrointestinal disorder.  The Veteran's service treatment 
records demonstrate that the Veteran suffered from acute and 
transitory abdominal symptoms during his military service 
that were resolved at the time of separation.  The next 
evidence of treatment for GI symptomatology is in December 
1986, and these symptoms appear to have been acute and 
transitory as well, since there was no mention of a GI 
condition upon examination in June 1989.  Subsequent 
treatment records indicate that the Veteran sought treatment 
for meat impaction of the esophagus in 1993, and was noted to 
have evidence of acid reflux at this time.  The evidence 
demonstrates that beginning in 1999, the Veteran began 
seeking intermittent treatment for abdominal pain, which has 
continued to the present.  This evidence demonstrates that 
the Veteran did not suffer from a chronic GI disorder during 
military service and that he has not suffered from chronic 
symptomatology since his separation from service.  

Furthermore, the June 2009 VA examiner specifically concluded 
that it was less likely than not that the Veteran's current 
GI complaints were related to military service.  The examiner 
noted that the Veteran's in-service complaints were acute and 
transitory, and that there was no evidence of a relationship 
between his in-service complaints and his present complaints.  
As such, the preponderance of the evidence demonstrates that 
service connection is not warranted.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for a 
gastrointestinal disorder for more than 10 years after 
separation from service tends to establish that the Veteran's 
gastrointestinal symptomatology has not been chronic since 
his military service.

The Board recognizes that the Veteran is of the opinion that 
his current abdominal complaints are related to his military 
service.  However, the Veteran is not competent, as a 
layperson, to testify to matters requiring medical knowledge, 
such as the etiological manifestations of a medical disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
notes that the Veteran is competent to testify to his stomach 
symptomatology.  However, this testimony is not credible as 
it is contradicted by the medical evidence of record.  There 
is no evidence of a chronic abdominal disorder during 
military service or within 10 years of separation from 
service.  Additionally, the Veteran was afforded a VA 
examination in June 2009 in which a trained physician 
concluded that it was less likely than not that the Veteran's 
current complaints were related to his acute and transitory 
complaints during military service.  The lay evidence 
provided by the Veteran does not warrant a grant of service 
connection.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a stomach disorder must be denied.

Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder.  However, 
the preponderance of the evidence demonstrates that the 
Veteran does not have a current diagnosis of a psychiatric 
disorder.  As such, service connection is not warranted.  

The Veteran's service treatment records are silent regarding 
treatment for a psychiatric disorder.  Also, according to the 
Veteran's April 1972 separation examination, the Veteran's 
psychiatric condition was normal at this time.  Therefore, 
there is no evidence of a psychiatric disorder during active 
service.  

The post-service treatment records demonstrate, in totality, 
that the Veteran does not have a current psychiatric disorder 
either.  VA treatment records, dated from November 1986 to 
December 1986, note that he talked vaguely about hearing 
voices and seeing things, but denied hallucinations and 
suicidal ideation.  A psychiatric disorder was not diagnosed, 
however.  A June 1988 VA treatment record noted an antisocial 
personality.  Insomnia and restlessness, with mild paranoid 
ideation and anxiety in February 1980 were attributed to 
caffeine intoxication.  

The record contains a VA psychiatric evaluation from January 
2004.  The psychiatrist deferred assigning an Axis I or Axis 
II psychiatric diagnosis at this time.  The psychiatrist did 
note that the Veteran had poor coping skills, but treatment 
was not recommended and no diagnosis was assigned at this 
time.  An April 2004 VA treatment record notes that the 
veteran's significant problem seemed to be psychological.  
Possible Briquet's syndrome was noted in May 2004.

The Veteran was afforded a VA mental examination in June 
2009.  During the examination, the Veteran denied filing a 
claim of service connection for a psychiatric disorder, 
noting that he had no mental health issues in military 
service.  The examiner reviewed the Veteran's records and 
interviewed the Veteran.  The examiner concluded that the 
Veteran had no psychiatric diagnosis at this time.  

There must be a current diagnosis of a disorder for service 
connection to be granted.  Hickson v. West, 12 Vet. App. 247, 
252 (1999).  Without a medical diagnosis of a psychiatric 
disorder, the Board must deny the Veteran's claim.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  

The only record of evidence diagnosing any sort of mental 
impairment is a February 2003 VA outpatient treatment note 
that assigned a diagnosis of a personality disorder.  
Congenital or developmental defects, refractory error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2008); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

The Board has also considered whether there is any lay 
evidence of a psychiatric disorder.  However, the Veteran 
himself indicated in his June 2009 VA examination that he did 
not have a psychiatric disorder.  In fact, the Veteran denied 
ever filing a claim for such a disorder, noting that he had 
no history of psychiatric problems during his military 
service.  As such, there is no lay evidence suggesting that 
the Veteran has a current psychiatric disorder either.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder 
must be denied.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to service connection for a stomach disorder is 
denied.  

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  


____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


